DETAILED ACTION

This communication is in response to the application filed 5/11/2021. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/11/21, 8/18/21 and 10/4/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 11/016,966) in view of Brown et al. (US 20190042988).
As per claims 1, 10, 15, Kim (US 11/016,966) teaches
a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: detecting reception of a user query; utilizing an augmentation machine learning model to determine one or more variations of the user query that correspond to a semantic meaning of the user query (col. 2:19-38: generating a query semantic representation for the natural language query received from a user device, where the query semantic representation indicates a relationship between terms in the natural language query; determining a match score between the natural language query and the candidate query result based on the query semantic representation and the result semantic representation, selecting the candidate query result as the query result for the natural language query based on the match score being higher than other match scores computed for other candidate query results from the set of candidate query results, and sending the query result to the user device); 
determining a plurality of response candidates that correspond to the user query by comparing the user query and the one or more variations of the user query to a plurality of documents; determining a final response candidate from the plurality of response candidates based on utilizing a semantic machine learning model to perform a semantic comparison between the plurality of response candidates and at least the user query (fig. 4; col. 4:20-25: computes a match score between the natural language query and a given candidate query result based on these semantic representations. Based on the match score between the natural language query and each candidate query result, one or more candidate query results with the highest match score can be selected as the query result; col. 7: train an information retrieval system using machine learning techniques; col. 11:26-29; col. 10:65-67: the semantic analysis engine can be rule-based, machine-learning model-based, or a combination thereof.)
	Kim does not explicitly teach a chatbot.
	Brown teaches at para. 75: the user interface methods may include, but are not limited to, phone interfaces (e.g., voice over Internet Protocol (VOIP) or public switched telephone network (PSTN) interfaces), custom application interfaces (e.g., mobile, web, and/or enterprise application interfaces), text message interfaces (e.g., multimedia messaging service (MMS)/short message service (SMS) interfaces), web interfaces, chat interfaces (e.g., chatbot), email interfaces, video interfaces, social media interfaces  (e.g., via social network sites), etc.; para. 85: fig. 7 illustrates the initiation of system-to-system communication between the AI agent system  and third-party application program interfaces (APIs) (e.g., goip services, weather services, push notification services, etc.), third party applications  (e.g., any system external that wants to query/command an API of the agent, such as a chatbot, website, custom interface, etc.), and the enterprise system; para. 255-256: search engine, semantic models. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al. and Brown in order to effectively allow users to better search, interact, view relevant results.

As per claims 2, 11, 16, Kim teaches
wherein determining the plurality of response candidates that correspond to the user query is based on a term frequency- inverse document frequency process comparing the user query and the one or more variations of the user query to the plurality of documents (col. 8:62-67: compares each candidate query result against the user query, computes the match score of each candidate query result, selects the candidate query result associated with the highest match score as the query result for the user query if the selected query result meets certain criteria, and sends the query result; col. 16, line 66 to col. 17, line 3: to model the importance of each individual word, the TF-IDF score can be derived from the query result repository based on the frequency the word appears in the query result repository and the inverse function of the number of in which the word appears).

As per claims 3, 12, 17, Kim teaches
wherein the user query and the one or more variations of the user query are syntactically different and semantically similar (col. 4:59-65; col. 7:13-19: identify the syntactic dependency structure of a given query. By modelling the dependency structures, these systems can exclude documents that may include the query terms but are semantically different from the query. However, these QA systems also use ground-truth question/answer pairs as a training dataset to build the models; col. 10:23-28: generate paraphrasing rules, which include semantic representations of paraphrases and similarity scores (e.g., between -1 and 1 or between 0 and 1) determined based on query-to-query similarity scores. Alignment-based scoring engine 330 can then use paraphrasing rules to score the candidate query results).

As per claim 4, Kim teaches
wherein determining the one or more variations of the user query that correspond to a semantic meaning of the user query includes replacing verbs and/or nouns in the user query with semantically related words to create the one or more variations of the user query (col. 7:60-67: a paraphrase mining technique is used to extract paraphrasing rules from user interaction data, where each paraphrasing rule includes structured semantic representations of a pair of similar queries and the associated similarity score. In some embodiments, the paraphrasing rules (including the similarity score between the paraphrases) are used to score the candidate query results with respect to the user query; col. 8:53-56; col. 10:49-67: receives a user query. The user query is in a natural language, such as a sentence or long phrase in English including verb, object, relationship etc.; col. 17:5-41: for each pair of normalized query vectors, a cosine similarity score is calculated. In this way, query-to-query similarity scores, including a set of triples in the form of (query1, query2, score) are generated using user interaction data).

As per claims 5, 13, 18, Kim teaches
wherein the determining the final response candidate includes: determining scores for the plurality of response candidates, and identifying the response candidate having the highest score as the final response candidate (col. 8:62-67: compares each candidate query result against the user query, computes the match score of each candidate query result, selects the candidate query result associated with the highest match score as the query result for the user query if the selected query result meets certain criteria, and sends the query result).

As per claim 6, Kim teaches
wherein, when determining scores for the plurality of response candidates, semantic similarities of the response candidates to the user query are weighted more than syntactic similarities of the response candidates to the user query (fig. 4; col. 4:31-35; col. 7:13-19: identify the syntactic dependency structure of a given query. By modelling the dependency structures, these systems can exclude documents that may include the query terms but are semantically different from the query. However, these QA systems also use ground-truth question/answer pairs as a training dataset to build the models; col. 18:7-13: based on the user interaction data, such as user interaction data, similarity scores between pairs of queries can be determined. First, a matrix is constructed where each row corresponds to a query, each column corresponds to a URL, and the value of each cell represents the frequency that users click the corresponding URL after entering the corresponding query).

As per claims 7, 14, Kim teaches
wherein the operations further comprise providing the final response candidate to the user as a response to the user query (col. 4:20-25: computes a match score between the natural language query and a given candidate query result
based on these semantic representations. Based on the match score between the natural language query and each candidate
query result, one or more candidate query results with the highest match score can be selected as the query result; col. 11:28-34: selects one or more candidate query results with the highest score(s) as the query result for the user's query, a semantic analysis engine (e.g., semantic analysis engine 320) performs semantic analysis on each candidate query result to generate a semantic representation of the candidate query result). Kim does not explicitly teach a chatbot.
	Brown teaches at para. 75: the user interface methods may include, but are not limited to, phone interfaces (e.g., voice over Internet Protocol (VOIP) or public switched telephone network (PSTN) interfaces), custom application interfaces (e.g., mobile, web, and/or enterprise application interfaces), text message interfaces (e.g., multimedia messaging service (MMS)/short message service (SMS) interfaces), web interfaces, chat interfaces (e.g., chatbot), email interfaces, video interfaces, social media interfaces  (e.g., via social network sites), etc.; para. 85: fig. 7 illustrates the initiation of system-to-system communication between the AI agent system and third-party application program interfaces (APIs) (e.g., goip services, weather services, push notification services, etc.), third party applications  (e.g., any system external that wants to query/command an API of the agent, such as a chatbot, website, custom interface, etc.), and the enterprise system; para. 255-256: search engine, semantic models. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al. and Brown in order to effectively allow users to better search, interact, view relevant results.

As per claims 8, 19, Kim teaches
wherein the operations further comprise utilizing one or more normalization techniques to normalize the user query; and wherein the augmentation machine learning model determines the one or more variations of the user query that correspond to a semantic meaning of the normalized user query (col. 17:5-41: for each pair of normalized query vectors, a cosine similarity score is calculated. In this way, query-to-query similarity scores, including a set of triples in the form of (query1, query2, score) are generated using user interaction data; col. 18:32-36: for each pair of normalized query vectors, a cosine similarity score is calculated. In this way, query-to-query similarity scores, including a set of triples in the form of (query1, query2, score) are generated using user interaction data).

As per claims 9, 20, Kim teaches
wherein utilizing one or more normalization techniques to normalize the user query includes utilizing a text normalization machine learning model to normalize the user query (col. 10:65-67: the semantic analysis engine can be rule-based, machine-learning model-based, or a combination thereof; col. 13:49-53: the semantic analysis engine can derive the semantic representations of a natural language text using a rule-based technique, a machine-learning-based technique, or a combination of a rule-based technique and a machine-learning-based technique; col. 18:32-36: for each pair of normalized query vectors, a cosine similarity score is calculated. In this way, query-to-query similarity scores, including a set of triples in the form of (query1, query2, score) are generated using user interaction data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 20200117446) teaches at para. 102-108: a keyword search query is received, search engine, semantic relationships, similarity measures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        


9/23/2022
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163